Morphy, J.,

delivered the opinion of the court.
The plaintiffs state themselves to be creditors of the estate of one P. L. Gwinn, and call upon the defendant as administrator of the same, to file a true statement of his account, showing the amount of funds collected by him ; and that he t should be made liable for all losses sustained ,by the estate, through his neglect to collect the debts; and finally, that all *168property yet unsold be disposed of to liquidate the debts of estate> The defendant admits the claims of the plaintiffs ; denies that the estate has suffered any loss through his neglect; and avers that the mortgage debts of the estate being paid, there remains no funds to be distributed among the ordinary creditors; that there are notes amounting to three thousand three hundred and forty-one dollars, for which he is not accountable, because some of these have never come to his hands, and the amount of others, subscribed by himself, is due to him as a mortgage creditor. To this answer is annexed a statement or account, if it can be so called, from which it is difficult to collect any thing, except that the defendant has set himself down as a mortgage creditor for three thousand six hundred dollars in capital, and one hundred and seventy dollars for interest due thereon. The judgment below allowed the whole of defendant’s claim, and the plaintiffs have appealed.
This case has been submitted to us without argument or brief, and the record, by agreement of counsel below, has been, made to consist of a number of loose documents, on separate sheets of paper, numbered and marked as per said agreement. From these we have been enabled to reach the following facts, to wit: That on the death of P. L. Gwinn his estate was first administered upon by one Thomas Bryan, who offered for sale certain slaves, which were adjudicated to defendant for the sum of three thousand and twenty-five dollars; that these slaves had been purchased by Gwinn, from the estate of Mrs. Elizabeth Bowden, for three thousand six hundred dollars, for which he had given his notes, signed by defendant as his security, and secured by a mortgage on the slaves. The evidence shows, that defendant has taken up the notes subscribed by Gwinn, and has thus been subro-gated to the vendor’s mortgage on the slaves adjudicated to him, as above stated, for three thousand and twenty-five dollars. Having afterwards been appointed administrator of Gwinn’s estate, he had certainly a right to place himself in his account as a mortgage creditor for three thousand and twenty-five dollars, the price brought by the slaves mortgaged *169to him ; for the surplus, defendant should have been placed among the ordinary creditors. The judge below has entirely overlooked the other matters submitted to him ; in fact, the whole proceedings are lame, and must be considered ex parte as to the other creditors. The property of the estate is not yet all disposed of, nor are the debts collected. The account can be viewed only as a provisional one ; we think, however, that, so far as it goes, the judgment below is erroneous in allowing the whole of defendant’s claim as a mortgage debt.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be annulled, avoided and reversed. And it is further ordered, adjudged and decreed, that the account presented by defendant be so amended as to reduce his mortgage claim to three thousand and twenty-five dollars, leaving the other matters, presented by the pleadings, to be hereafter settled, contradictorily with all the creditors, in the rendition of a final account, and defendant pay costs in both courts.